Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                    November 29, 2016

The Court of Appeals hereby passes the following order:

A17A0490. ABOULAYE MARTIN v. IANDRIA JOSEPH.

       Aboulaye Martin filed this personal injury action against Iandria Joseph and
Yolanda Thomas. Both defendants answered by way of special appearance and raised
the affirmative defense that the complaint was barred by the statute of limitations, as
they had not been served. Joseph filed a motion to dismiss the action on this ground,
which the trial court granted. Martin filed the instant notice of appeal. We, however,
lack jurisdiction.
       In cases involving multiple parties or multiple claims, a decision adjudicating
fewer than all the claims or the rights and liabilities of less than all the parties is not
a final judgment. See Shoenthal v. Shoenthal, 333 Ga. App. 729, 730 (776 SE2d 663)
(2015). In such cases, there must be an express determination under OCGA § 9-11-
54 (b) or there must be compliance with the interlocutory appeal requirements of
OCGA § 5-6-34 (b), and where neither code section is followed, the appeal is
premature and must be dismissed. See id. Here, the trial court’s order did not dispose
of all of the plaintiffs’ claims, as the case appears to remain pending below against
Thomas, nor did it direct the entry of judgment pursuant to OCGA § 9-11-54 (b).
Therefore, as Martin did not comply with the interlocutory appeal procedures of
OCGA § 5-6-34 (b), this appeal is hereby DISMISSED as premature.
Court of Appeals of the State of Georgia
                                     11/29/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.